      Case: 4:20-cv-00074-DMB-JMV Doc #: 34 Filed: 12/08/20 1 of 1 PageID #: 167




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                          GREENVILLE DIVISION

WILLIAM D. DAVIS                                                          PLAINTIFF

VS.                                       CIVIL ACTION NO. 4:20-CV-074-DMB-JMV

MARCO KIRKHAM, et al.                                                 DEFENDANTS

              ORDER OF STAY PURSUANT TO LOCAL RULE 16(b)(3)

        This matter is before the Court on the [30] Motion for Summary Judgment

pursuant to Rule 56 of the Federal Rules of Civil Procedure, filed by Mississippi State

Troopers Marco Kirkham, Matthew Hood, and Walter Phillips. Therein, the

Defendants moved for summary judgment based on qualified immunity. Rule

16(b)(3)(B) of the Local Uniform Civil Rules of the United States District Courts for

the Northern District of Mississippi and the Southern District of Mississippi states

that filing an immunity or jurisdictional defense motion “stays the attorney

conference and disclosure requirements and all discovery, pending the court’s ruling

on the motion, including any appeal.”

        Accordingly, it is ORDERED that pursuant to Local Rule 16(b)(3)(B),

disclosure requirements and all discovery in this matter are hereby stayed pending a

ruling on the immunity defense motion.

        This 8th day of December, 2020.


                                              /s/ Jane M. Virden
                                              United States Magistrate Judge
